Citation Nr: 1646726	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for patellofemoral syndrome of the right knee (right knee disability) to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel







INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), which denied a compensable disability rating for the right knee disability.

This case was initially before the Board in April 2010, when it was remanded for further development.  During that remand, the Veteran was awarded a 10 percent disability rating for his right knee disability.  The case was returned to the Board in July 2011, when a 20 percent disability rating was granted.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

While that claim was on appeal with the Court, the RO issued a September 2011 rating decision that effectuated the Board's 20 percent disability rating award.  The Veteran and his representative submitted a February 2012 notice of disagreement with that award, arguing that the Veteran should be assigned a separate disability rating for arthritis.

In July 2012, the Court, on the basis of a Joint Motion for Remand (JMR), vacated and remanded the issue.  The case was returned to the Board in April 2013.  The Board, in turn, remanded the case for further development, to include referral to VA's Director of Compensation Service for extraschedular consideration.  

The case was returned to the Board in July 2014, when it denied a disability rating in excess of 20 percent.  The Veteran appealed that Board decision to the Court which, in May 2015, on the basis of a JMR, vacated the decision to the extent that it denied a rating in excess of 20 percent on an extraschedular basis and remanded the matter to the Board for further action.

Upon return from the Court, the Board dismissed the appeal for entitlement to an extraschedular rating in a November 2015 decision.  The Board also referred to the RO the issue of entitlement to an increased schedular rating for the right knee disability.  

The Veteran appealed the Board's November 2015 decision to the Court, which issued an order in July 2016 granting a JMR filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  The parties to the JMR agreed that the schedular and extraschedular components of the appeal remained before the Board, notwithstanding the Board's referral of that issue to the RO in the November 2015 decision.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Specifically, a new VA examination is needed.  In an October 2016 appellate brief, the Veteran's attorney indicated that the Veteran's condition had undergone a material change since the last VA examination was conducted in August 2013.  It was specifically noted that the Veteran had been required to leave his position at work.  In light of these contentions, a remand is warranted to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board also finds that remand is warranted to ensure that the Veteran's entire VA Vocational Rehabilitation folder is associated with the claims file.  The Veteran's attorney informed the Board in the October 2016 brief that the Veteran had applied for Vocational Rehabilitation benefits due to leaving his position at work.  She submitted copies of his Vocational Rehabilitation plan and his Application for Vocational Rehabilitation, but the remainder of his Vocational Rehabilitation folder remains unassociated with the claims file.  As it appears potentially relevant, that folder should be so associated.  

(The Veteran did not file a VA Form 21-8940 or otherwise indicate that he is unemployable due to his service-connected disability.  As such, it does not appear at this time that he is claiming a total disability rating based on individual unemployability due to service-connected disability (TDIU) or that it is reasonably raised by the record.)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's complete VA Vocational Rehabilitation folder and associate it with the claims file.  

2.  After completing any further preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim, to include referral for extraschedular consideration.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 725, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

